IN THE SUPREME COURT, STATE OF WYOMING

                                       2022 WY 78

                                                                 April Term, A.D. 2022

                                                                      June 22, 2022


 ROBERT LOGAN NOBLE,

 Appellant
 (Defendant),

 v.                                                S-22-0048

 THE STATE OF WYOMING,

 Appellee
 (Plaintiff).


  ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon its own motion following notification that
Appellant has not filed a pro se brief in the time allotted. Pursuant to a plea agreement,
Appellant entered an unconditional no contest plea to felony property destruction.
Wyo. Stat. Ann. § 6-3-201(a) & (b)(iii). The district court imposed a five to nine-year
sentence. Appellant filed this appeal to challenge the district court’s January 18, 2022,
Judgment and Sentence.

[¶2] On April 18, 2022, Appellant’s court-appointed appellate counsel e-filed a Motion
to Withdraw as Counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct.
1396, 1400, 18 L.Ed.2d 493 (1967). This Court subsequently entered an Order Granting
Motion for Extension of Time to File Pro Se Brief. This Court ordered that, on or before
June 2, 2022, Appellant may file with this Court a pro se brief specifying the issues for the
Court to consider in this appeal. This Court also provided notice that, after the time for
filing a pro se brief expired, this Court would make its ruling on counsel’s motion to
withdraw and, if appropriate, make a final decision on this appeal. Appellant did not file a
pro se brief or other pleading in the time allotted.
[¶3] Now, following a careful review of the record and the Anders brief submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s judgment and sentence should be affirmed. It is, therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant Robert Logan Noble, is hereby permitted to withdraw as counsel of record
for Appellant; and it is further

[¶5] ORDERED that the Laramie County District Court’s January 18, 2022, Judgment
and Sentence be, and the same hereby is, affirmed.

[¶6]   DATED this 22nd day of June, 2022.

                                                 BY THE COURT:

                                                 /s/

                                                 KATE M. FOX
                                                 Chief Justice